DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 1, it is unclear how one of ordinary skill in the art determines what qualifies as a “compression-holder cassette”. The instant specification in [0098] provides a limited number of examples of compression-holder cassettes that can be used as benchmarks against which performance of a compact spiral-wound filter element can be measured, but also states that the examples do not limit what qualifies as a suitable reference cassette ([0098], "Examples of suitable reference cassettes includes, but are not limited to..."). Therefore, "compression-holder cassette" as claimed is highly variable such that it renders the claim indefinite. See MPEP 2173.05(b)(II). For the purpose of examination, the claim is examined as “a spiral-wound filter element comprising: a feed screen, wherein the feed screen is subject to flattening or removing tangent points on an outer surface of the feed screen.
With regard to Claim 1, the use of the term “similar feed screen” and “similar membrane” renders the claim indefinite since it is not clear what applicant intends to cover by the recitation of a similar apparatus in each case. See MPEP § 2173.05(b)(III)(C).
With regard to Claim 2, “the filtration membrane” on line 2 lacks antecedent basis in the claims. See first mention of membrane in the last line of Claim 1, “comprising the same of [or] similar membrane”.
With regard to Claim 5, “the filter membrane layers” and “the feed spacer” lack antecedent basis in the claims.
With regard to Claim 9, the claim depends on “the TFF system of Claim 10”, but Claim 10 does not set forth a TFF system. It appears Claim 9 should be dependent on Claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2013/0334128) in view of Schindler (US 2009/0221047) and Separation Processes (“Membrane operations”), as evidenced by Buschmann (US 2010/0006495).
With regard to Claim 1, Takagi discloses a separation membrane element includes a perforated water collection tube and an envelope shaped membrane formed of a separation membrane and wound around a periphery of the perforated water collection tube (Abstract). Takagi discloses a spiral-wound filter element comprising: a feed screen and a membrane ([0005], to produce a spiral type separation membrane element, a net made of a polymer is disposed as a feed-side spacer on each side of an envelope-shaped membrane).
Takagi discloses that one of the objectives of a feed spacer is to produce a turbulent effect while reducing flow resistance in order to inhibit concentration polarization ([0112]-[0113]).
However, Takagi is silent to wherein the feed screen is subject to flattening or removing of tangent points on an outer surface of the feed screen (Claim 1), wherein the feed screen increases cross flow velocity used in a feed channel and thereby promotes a high turbulence near the membrane surface as compared to a feed screen without flattening and removal of tangent points (Claim 10).
Separation Processes discloses that concentration polarization serves to reduce the permeating component’s concentration difference across the membrane, thereby lowering its flux and the membrane selectivity (Page 1). Separation Processes discloses that the most straightforward way of minimizing concentration polarization is to increase turbulent mixing at the membrane surface, and the most direct technique to promote mixing is to increase the fluid flow velocity past the membrane surface, for example, by using a turbulence promoter (Page 1).
One of ordinary skill in the art would also understand from the classic flow equation Q = v*A, or flow equals velocity multiplied by area, that reducing the thickness or flow area of the turbulence promoter would increase the velocity for a given Q (flow). See for example Buschmann ([0231]) which explains that reducing the thickness of a feed spacer by nearly half almost doubles the flow velocity.
 Schindler discloses a fine fiber layer forming a multilamellar web or matrix (Abstract). Schindler discloses a heat treatment or thermal bonding process can heat individual fibers to a temperature at or above a fusion or melting point of the individual fibers and then cause the fibers to adhere, coalesce, or form into a fused network, membrane or membrane-like structure ([0129]). Schindler discloses that one form of such a heat treatment process is a thermal calendaring operation which uses rollers to form the heat treated layers ([0129]).
Schindler discloses that the calendaring process can result in a fused network, membrane, or membrane-like structure that is thinner than the original fine fiber layer, depending in part on the degree of heat treatment, including heating, pressure, and time ([0129]).
Such a thermal calendaring process of Schindler results in flattening or removing of tangent points on the outer surface of a feed spacer or screen, resulting in a thinner feed spacer, reducing the thickness or flow area of the feed spacer, and increasing the flow velocity. Increasing the flow velocity, as shown by Separation Processes, increases turbulence and reduces concentration polarization at the membrane surface, preventing reduction of flux and membrane selectivity.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the feed screen is subject to flattening or removing of tangent points on an outer surface of the feed screen (Claim 1), wherein the feed screen increases cross flow velocity used in a feed channel and thereby promotes a high turbulence near the membrane surface as compared to a feed screen without flattening and removal of tangent points (Claim 10), as taught by Separation Processes and Schindler, as evidenced by Buschmann, in order to prevent reduction of flux and membrane selectivity by reducing the thickness of the feed screen, thereby increasing the flow velocity and turbulence, and reducing concentration polarization.
With regard to Claims 2 and 6, Takagi discloses the spiral-wound filter element further comprising a permeate screen (Claim 2), wherein said permeate screen has a height of 300 microns or less (Claim 6) ([0125], the thickness of the permeate-side spacer in the separation membrane element is preferably 50 to 500 microns).
With regard to Claim 4, Takagi discloses wherein the filtration membrane is a microfiltration membrane or an ultrafiltration membrane ([0002]).
With regard to Claim 5, Takagi discloses wherein the filter membrane layers are in planar contact with the outer surfaces of the feed spacer ([0097]-[0106], feed-side spacer is disposed by thermal fusion bonding and projected on the plane of the separation membrane).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2013/0334128) in view of Schindler (US 2009/0221047) and Separation Processes (“Membrane operations”), as evidenced by Buschmann (US 2010/0006495), as applied to the claims above, and in further view of Colby (US 5,470,468).
With regard to Claim 3, modified Takagi discloses all the limitations in the claims as set forth above. Takagi discloses further comprising a housing ([0245], membrane element placed inside a pressure vessel).
However, modified Takagi is silent to wherein an annular space between the filtration membrane and the housing is blocked.
 Colby discloses a spiral membrane filtration module incorporating a seal assembly to seal the annular space or bypass channel existing between the outer diameter of the filtration cartridge and the inner diameter of the housing in which it is disposed (Title, Abstract). Colby discloses wherein an annular space between the filtration membrane and the housing is blocked (C5/L41-48, the membrane cartridge and associated seals are encapsulated by an overwrap comprising epoxy and fiberglass which prevents leaking of feed material from the cartridge into the bypass channel (annular space) between the outer diameter of the cartridge and the inner diameter of the housing). Bypass flow over the outer diameter of the filtering membrane cartridge results in wasted pump energy and reduced operating efficiency (C1/L20-44). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein an annular space between the filtration membrane and the housing of modified Takagi is blocked, as taught by Colby, in order to prevent wasted pump energy and reduced operating efficiency.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2013/0334128) in view of Schindler (US 2009/0221047) and Separation Processes (“Membrane operations”), as evidenced by Buschmann (US 2010/0006495), as applied to the claims above, and in further view of Solie (US 5,538,642).
With regard to Claim 7, modified Takagi discloses all the limitations in the claims as set forth above.
However, modified Takagi is silent to wherein said permeate screen compresses less than 130 microns in height under compression of about 50 pounds per square inch (psi).
Solie discloses that spiral wound membrane elements have permeate flow channels attached to a porous polymeric mandrel in a regular and closely spaced array (Abstract). Solie discloses that flow channels are porous sheets known in the membrane filtration art, particularly in the field of reverse osmosis, ultrafiltration, microfiltration, and others (C5/L60-65). The permeate flow channel conventionally comprises a tricot material described as a woven polyester fabric coated with epoxy, melamine, or similar thermoset, and may have a thickness from 0.25 to 2.5 mm (C5/L60-C6/L9).
Solie discloses that the steps of impregnating the fabric of the permeate flow channel with a thermosetting resin and cross-linking the resin contributes to the compressive strength of the fabric while in use by permitting the permeate flow channel to tolerate the pressure applied to the membrane without collapse or undue creep (C6/L4-8). Thus, the permeate flow channel serves to preserve the space between the membrane sheets to prevent collapse of the membrane leaves on one another thus occluding fluid flow (C5/L65-C6/L1).
Therefore, as the preservation of the space between the membrane sheets is a variable that can be modified, among others, by creating a permeate flow channel with compressive strength that tolerates pressure applied to the membrane, the precise compressive strength of the permeate flow channel with mesh fiber permeate screen would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed mesh fiber permeate screen that compresses less than about 130 µm under compression at about 50 psi at an operating temperature of about 15°C to about 30°C cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the compressive strength in the apparatus of modified Takagi, as taught by Solie, to preserve the space between the membrane sheets to prevent collapse of the membrane leaves on one another thus occluding fluid flow (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2013/0334128) in view of Schindler (US 2009/0221047) and Separation Processes (“Membrane operations”), as evidenced by Buschmann (US 2010/0006495), as applied to the claims above, as evidenced by McCague (US 2006/0219635).
With regard to Claim 8, modified Takagi discloses all the limitations in the claims as set forth above, including the limitations of Claim 1.
Takagi discloses that in a spiral-type separation membrane element, when a raw fluid is fed from one of both ends in terms of the longitudinal direction of the perforated water collection tube, the permeated fluid passes through the perforated water collection tube and flows out from the element through the other end ([0004], [0134]). Takagi discloses that the concentrate passes through the feed-side passage and flows out from the element through that other end ([0134]). However, Takagi does not explicitly state that the spiral-type separation membrane element is a tangential flow filtration (TFF) system.
McCague discloses a high-density filtration module for separating a liquid from a high solids feed comprising sheets of porous filtration membrane being disposed generally concentrically about a central porous tube (Abstract). McCague discloses that spiral-wound filters are examples of cross-flow filters in which fluid to be filtered flows tangential to the filter surface ([0004]). 
Therefore, the spiral-type separation membrane element of modified Takagi of Claim 1 is a TFF system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2013/0334128) in view of Schindler (US 2009/0221047) and Separation Processes (“Membrane operations”), as evidenced by Buschmann (US 2010/0006495), as applied to the claims above, and in further view of de los Reyes (US 2007/0151925).
With regard to Claim 9, modified Takagi discloses all the limitations in the claims as set forth above. However, modified Takagi is silent to wherein the TFF is a single-pass tangential flow filtration system.
De los Reyes discloses operating a continuous single-pass tangential-flow process (Abstract). The single-pass process provides high conversion concentration while operating at relatively low feed flow rates (Abstract). De los Reyes discloses that the separation element may comprise spiral wound elements ([0084]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the TFF system of modified Takagi to be operated in single-pass mode, as taught by de los Reyes, in order to provide high conversion concentration while operating at relatively low feed rates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777